—Judgment, Supreme Court, New York County (Robert Lippmann, J.), entered June 12, 1998, which, upon a jury verdict, found defendant Vales Construction Corp. not negligent, unanimously reversed, on the law, without costs, the complaint reinstated against Vales and the matter remanded for a new trial.
The trial court erred when it refused to take “judicial cognizance” of Administrative Code of the City of New York §§ 19-105, 19-106 and 19-107 and to instruct the jury on their meaning and application. The failure to do so deprived plaintiff of a fair trial and this error, standing alone, is sufficient to require reversal of the judgment (Chanler v Manocherian, 151 AD2d 432, 434; McDonald v New York City Health & Hosps. Corp., 203 AD2d 6). Concur — Rosenberger, J. P., Nardelli, Mazzarelli, Ellerin and Andrias, JJ.